Case 5:21-cv-02139-SVK Document 1-5 Filed 03/26/21 Page 1 of 6




                EXHIBIT E
                   Case 5:21-cv-02139-SVK Document 1-5 Filed 03/26/21 Page 2 of 6
                                                  English


                                    (/)                                                                            


Domain Name Registration Data Lookup
Enter a domain name                                                           Frequently Asked Questions (FAQ) (/faq)

 techfilx.com


                                                         Lookup

By submitting any personal data, I acknowledge and agree that the personal data submitted by me will be processed in
accordance with the ICANN Privacy Policy (https://www.icann.org/privacy/policy), and agree to abide by the website
Terms of Service (https://www.icann.org/privacy/tos) and the Domain Name Registration Data Lookup Terms of Use.




 Domain Information

  Name: TECHFILX.COM

  Registry Domain ID: 2528677139_DOMAIN_COM-VRSN

  Domain Status:
  clientTransferProhibited (https://icann.org/epp#clientTransferProhibited)

  Nameservers:
  ARIA.NS.CLOUDFLARE.COM
  ERNEST.NS.CLOUDFLARE.COM


  Dates
  Registry Expiration: 2021-05-21 17:26:27 UTC

  Created: 2020-05-21 17:26:27 UTC




 Registrar Information

  Name: BigRock Solutions Ltd

  IANA ID: 1495

  Abuse contact email: abuse@bigrock.com

  Abuse contact phone: tel:+1.832-295-1535
                       Case 5:21-cv-02139-SVK Document 1-5 Filed 03/26/21 Page 3 of 6
DNSSEC Information

 Delegation Signed: Unsigned




Authoritative Servers

 Registry Server URL: https://rdap.verisign.com/com/v1/domain/techfilx.com (https://rdap.verisign.com/com/v1/dom
 ain/techfilx.com)

 Last updated from Registry RDAP DB: 2021-03-16 04:25:39 UTC

 Registrar Server URL: https://rdapserver.net/domain/TECHFILX.COM (https://rdapserver.net/domain/TECHFILX.C
 OM)




                                                                                                   
              Youtube                                   Twitter                                    Linkedin
(http://www.youtube.com/icannnews)          (https://www.twitter.com/icann)       (https://www.linkedin.com/company/icann)




                                                                                                
                                                                                                Newletters
                Flickr                               Facebook
                                                                              (https://www.icann.org/resources/pages/global-
(http://www.flickr.com/photos/icann)    (http://www.facebook.com/icannorg)
                                                                                             newsletter-2018)




                                                                                                      
           Community Wiki                                                                           ICANN Blog
   (https://community.icann.org/)                                                        (https://www.icann.org/news/blog)


© Internet Corporation for Assigned Names and Numbers. Privacy Policy
(https://www.icann.org/privacy/policy) Terms of Service (https://www.icann.org/privacy/tos) Cookies
Policy (https://www.icann.org/privacy/cookies)
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-5 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 4 of 6



                                                                                                          (/checkout.php)   0
                                                                     (/)

                                     WHOIS results for tech lx com
   techfilx.com

      Domain Name: TECHFILX.COM
      Registry Domain ID: 2528677139_DOMAIN_COM-VRSN
      Registrar WHOIS Server: Whois.bigrock.com
      Registrar URL: www.bigrock.com
      Updated Date: 2020-07-21T02:24:21Z
      Creation Date: 2020-05-21T17:26:27Z
      Registrar Registration Expiration Date: 2021-05-21T17:26:27Z
      Registrar: BigRock Solutions Ltd.
      Registrar IANA ID: 1495
      Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
      Registry Registrant ID: Not Available From Registry
      Registrant Name: godwin christo
      Registrant Organization:
      Registrant Street: 8/30d,sri sakthi nagar,krishnapuram
      Registrant City: tirunelveli
      Registrant State/Province: Tamil Nadu
      Registrant Postal Code: 627011
      Registrant Country: IN
      Registrant Phone: +91.7339363373
      Registrant Phone Ext:
      Registrant Fax:
      Registrant Fax Ext:
      Registrant Email: godwincgodwin1@gmail.com
      Registry Admin ID: Not Available From Registry
      Admin Name: godwin christo
      Admin Organization:
      Admin Street: 8/30d,sri sakthi nagar,krishnapuram
      Admin City: tirunelveli
      Admin State/Province: Tamil Nadu
      Admin Postal Code: 627011
      Admin Country: IN
      Admin Phone: +91.7339363373
      Admin Phone Ext:
      Admin Fax:
      Admin Fax Ext:
      Admin Email: godwincgodwin1@gmail.com
      Registry Tech ID: Not Available From Registry
      Tech Name: godwin christo
      Tech Organization:
      Tech Street: 8/30d,sri sakthi nagar,krishnapuram
      Tech City: tirunelveli
      Tech State/Province: Tamil Nadu
      Tech Postal Code: 627011
      Tech Country: IN
      Tech Phone: +91.7339363373
      Tech Phone Ext:
      Tech Fax:
      Tech Fax Ext:
      Tech Email: godwincgodwin1@gmail.com
      Name Server: aria.ns.cloudflare.com
      Name Server: ernest.ns.cloudflare.com
      DNSSEC: Unsigned
                                                                                                  C H AT O F F L I N E
      Registrar Abuse Contact Email: abuse@bigrock.com
      Registrar Abuse Contact Phone: +1-415-349-0015
https://www.bigrock.com/domain.php                                                                                          1/3
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-5 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 5 of 6
      URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
      >>> Last update of WHOIS database: 2021-03-16T23:40:25Z <<<

      For more information on Whois status codes, please visit https://icann.org/epp

      Registration Service Provided By: BIGROCK

      The data in this whois database is provided to you for information purposes
      only, that is, to assist you in obtaining information about or related to a
      domain name registration record. We make this information available "as is",
      and do not guarantee its accuracy. By submitting a whois query, you agree
      that you will use this data only for lawful purposes and that, under no
      circumstances will you use this data to:
      (1) enable high volume, automated, electronic processes that stress or load
      this whois database system providing you this information; or
      (2) allow, enable, or otherwise support the transmission of mass unsolicited,
      commercial advertising or solicitations via direct mail, electronic mail, or
      by telephone.
      The compilation, repackaging, dissemination or other use of this data is
      expressly prohibited without prior written consent from us. The Registrar of
      record is BigRock Solutions Ltd..
      We reserve the right to modify these terms at any time.
      By submitting this query, you agree to abide by these terms.




     WHOIS Lookup
      1. Enter a Domain Name
       For Example: somedomai
      2. Verify using code below


                I'm not a robot
                                                  reCAPTCHA
                                                  Privacy - Terms



      Please insert the security key from the image into the Textbox that is provided. This key is used to verify that
      this page is not accessed by any automated processes to harvest Whois Data.


        Search




                    FREE
        with every Domain Name


            2 Email Account(s)
            Domain Theft Protection
                                                                                                      C H AT O F F L I N E


https://www.bigrock.com/domain.php                                                                                            2/3
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-5 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 6 of 6

            and more! (/domain-
            registration/free-with-
            domain-registration)




                                           Sales Team: 1-888-924-4762 (Toll Free)
                             Contact Us (/support/contact-us.php) Legal (/support/legal.php)
                                Privacy Policy (https://www.endurance.com/privacy/privacy)
                                       ICANN Accredited. Copyrights © 2014-2016 BigRock.com


                  (https://www.facebook.com/BigRockIsSocial)                  (https://twitter.com/BigRock)

               (https://plus.google.com/+bigrock)              (https://www.youtube.com/user/BigRockTV)




                                                                                                 C H AT O F F L I N E


https://www.bigrock.com/domain.php                                                                                       3/3
